[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             January 24, 2008
                            No. 07-12382                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A98-740-442

MEISU CRISTINA MARCANO ROSAS,


                                                                    Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (January 24, 2008)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Meisu Cristina Marcano Rosas (“Marcano”), proceeding through counsel,

petitions for review of the order by the Board of Immigration Appeals (“BIA”)

concluding that her due process rights were not violated by the Immigration Judge

(“IJ”) and affirming the IJ’s denial of her motion to recuse.

       The BIA found no support for a finding that the IJ was biased against

Marcano so as to deprive her of a full and fair hearing. The BIA noted that the IJ

extensively questioned Marcano and her attorney, but determined that the

questioning did not exceed the IJ’s authority. The BIA also concluded that the IJ’s

concerns over the similarity between Marcano’s claims and the claims of another

applicant (Brito) did not constitute bias or prejudicial conduct. Moreover, the BIA

noted that there was no evidence that the IJ relied upon extrajudicial material in

deciding the case. The BIA affirmed the decision, including the IJ’s substantive

removal decision, after concluding that the IJ’s conduct did not demonstrate bias or

prejudice.1

       “When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision.” Lopez v. U.S. Att’y Gen., 504

F.3d 1341, 1344 (11th Cir. 2007). Here, the BIA expressly addressed Marcano’s


       1
         Marcano does not appeal the merits portion of the BIA’s order affirming the IJ’s denial
of her application for asylum, withholding of removal, and relief under the United Nations
Convention Against Torture. Thus, these issues are deemed abandoned. Sepulveda v. U.S. Att’y
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Rather, Marcano’s appeal focuses on her due
process claims.
                                                2
claims of bias. We, therefore, review the BIA’s decision. We review legal and

constitutional claims de novo, including claims of due process violations. Ali v.

U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006).

      Recusal of an IJ is warranted if it is shown that “the immigration judge had a

personal, rather than judicial, bias stemming from an extrajudicial source which

resulted in an opinion on the merits on some basis other than what the immigration

judge learned from his participation in the case.” Matter of Exame, 18 I. & N. Dec.

303, 306 (BIA 1982) (quotation marks omitted). “An exception to the general rule

that bias must stem from an extrajudicial source may arise where such pervasive

bias and prejudice is shown by otherwise judicial conduct as would constitute bias

against a party.” Id. (quotation marks omitted). The IJ may interrogate, examine,

and cross-examine the asylum applicant and any witnesses during the proceeding.

8 U.S.C. § 1229a(b)(1).

      The Supreme Court has held that “opinions formed by the judge on the basis

of . . . events occurring in the course of the current proceedings . . . do not

constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Liteky v.

United States, 510 U.S. 540, 555, 114 S. Ct. 1147, 1157 (1994) (in the context of a

district court proceeding). “[J]udicial remarks during the course of a trial that are



                                            3
critical or disapproving of . . . counsel, the parties, or their cases, ordinarily do not

support a bias or partiality challenge.” Id.

       An IJ must “consider the issues raised and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006)

(citation and quotation marks omitted) (in the context of withholding-of-removal

applications). We will not require the IJ to address specifically each claim and

each piece of evidence where it makes adequate findings and gives reasoned

consideration to the motion. Id.

       In this case, the BIA did not err in affirming the IJ’s denial of Marcano’s

motion to recuse and concluding that Marcano received a full and fair hearing

because there was no evidence that the IJ violated Marcano’s due process rights

due to (1) an inherent bias against Marcano, (2) an insufficient ruling on the

motion to recuse, or (3) improper questioning of witnesses and attorneys.

       PETITION DENIED.




                                             4